Citation Nr: 0905429	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans'Appeals 
(Board) from a June 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefit sought.  In a May 2007 
decision, the Board denied service connection for a 
psychiatric disorder, to include PTSD and depression.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 2008, the 
parties (the Veteran and VA) filed a joint motion for remand.  
In August 2008, the Court granted the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

As noted, in August 2008 a joint motion for remand was filed 
with the Court.  In the joint motion, the parties noted that 
letters dated February 20, 2004, and April 21, 2006, from the 
Veteran had notified VA of outstanding medical records from 
various sources, including from a VA facility.  The parties 
also noted that, in addressing those records, the Board had 
concluded that it did not need to acquire them before issuing 
its final decision.  The Board had conceded a current 
diagnosis of depression, but stated there was no medical 
opinion in the record providing a nexus opinion to link the 
diagnosed condition to the Veteran's service.  The parties 
indicated that the Board had failed to discuss how it 
concluded such a nexus did not exist in the records it failed 
to acquire, or how any such opinion(s) would affect the 
analysis of the Veteran's claim.  The parties also noted 
that, although the Board made a finding that the Veteran's 
service treatment records (STRs) were silent for treatment or 
symptoms for any other mental disorder, the Board failed to 
explain how a diagnosis of another psychiatric diagnosis, 
beyond depression, along with a nexus opinion would have 
affected the Board's determination. 

Finally, the parties to the joint motion indicated that, in 
relation to PTSD, the Board had reasoned that even if the 
records VA did not acquire contained a statement as to 
medical nexus, it would not assist the Veteran's claim 
because his claimed PTSD stressors had not been confirmed.  
The parties found that what the Board did not explain was 
what the effect upon the Veteran's claim would have been if 
the records had shown both a medical nexus and information 
that gave sufficient detail to permit VA to attempt to verify 
the Veteran's stressors.  The parties indicated that the 
Board could not say what information was contained in the 
records VA did not acquire, and concluded that the Board's 
reasons or bases were inadequate to enable the Veteran to 
understand why it was not important to acquire the records, 
and were also inadequate to facilitate judicial review.  

In light of the Court's order granting the joint motion, the 
Board concludes that this matter should be remanded in order 
for an attempt to be made to obtain any pertinent records 
from the treatment providers cited by the Veteran in his 
letters dated February 20, 2004, and April 21, 2006.  In the 
February 2004 letter, the Veteran indicated he would show how 
his depression and anxiety disorder were related to his 
service by releasing medical records from his HMO, S.R-S. 
Medical Group, and he provided an address for the clinic he 
attended.  He reported that his psychiatrist was Dr. K, from 
whom he had received ongoing treatment and medication, and he 
provided an address therefor.  He reported that Dr. K had 
sent him to the Psychiatric Centers of San Diego, where he 
had undergone a six-week program for substance abuse.  He 
also reported he was seeing a VA physician, Dr. G, on an 
ongoing basis for psychiatric care.  He indicated that a VA 
nurse from the PTSD team had referred him to J.M.B, a 
counselor at the Vet Center.  In the April 2006 letter, the 
Veteran reported that since June 2003 he had been seeing 
Dr. K quarterly for his PTSD.  He also reported that for 
almost three years he had been seeing J.M.B., L.C.S.W., for 
anger management and post-traumatic stress, as well as 
several other doctors and nurses he had seen at that same 
facility.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any 
additional information pertaining to 
treatment he received for any psychiatric 
disorders, including completing the 
necessary authorizations in order that VA 
can attempt to obtain any outstanding 
treatment records for the Veteran, 
pertaining to treatment for any 
psychiatric disorders, including PTSD and 
depression.  This should include the 
sources cited in the Veteran's February 
2004 and April 2006 letters, including 
S.R.-S. Medical Group; Dr. K (his private 
psychiatrist); Psychiatric Centers of San 
Diego; and the Vet Center, including 
records from J.M.B., L.C.S.W.  The 
Veteran should be advised that, without 
such authorizations, VA cannot attempt to 
obtain such records.  All efforts to 
obtain these records should be fully 
documented, and a negative response 
should be requested if such records are 
not available.

2.  Obtain complete and current treatment 
records for the Veteran, pertaining to 
treatment for any psychiatric disorders, 
including PTSD and depression, from the 
Mission Valley VAOPC.  All efforts to 
obtain these records should be fully 
documented, and a negative response 
should be requested if such records are 
not available.

3.  After completing the above requests, 
readjudicate the claim.  If any decision 
remains adverse to the Veteran, he and 
his representative should be provided an 
appropriate SSOC which contains notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The Veteran and his 
representative should be given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

